                        Case 4:19-cr-40017-TSH Document 1 Filed 04/01/19 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                         &DVH1R
                          'HDQD 0DUWLQ                                              PM-*'



                            Defendant(s)


                                                 &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI            $SULO  WKURXJK $XJXVW      LQWKHFRXQW\RI :RUFHVWHU  6XIIRON  1RUIRON LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV      WKHGHIHQGDQW V YLRODWHG

             Code Section                                                   Offense Description
 86&   DQG  E  %                  &RQVSLUDF\ WR GLVWULEXWH DQG WR SRVVHVV ZLWK LQWHQW WR GLVWULEXWH 
 YLL                                            NLORJUDPV RU PRUH RI D PL[WXUH RU VXEVWDQFH FRQWDLQLQJ D GHWHFWDEOH DPRXQW
                                                RI PDULMXDQD




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW RI 6SHFLDO $JHQW 5REHUW - 2OVHQ




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                             Complainant’s signature

                                                                                      6SHFLDO $JHQW 5REHUW - 2OVHQ
                                                                                              Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


'DWH             
                                                                                                Judge’s signature

&LW\DQGVWDWH                     %RVWRQ 0DVVDFKXVHWWV                      +RQ -XGLWK * 'HLQ 86 0DJLVWUDWH -XGJH
                                                                                              Printed name and title
